The Vice Chancellor:
The surrogate had full power by the revised statutes, and by the act concerning the surrogate’s courts, passed May 16,1837, § 61, to do whatever may be necessary to prevent waste of the estate; and in this instance, the surrogate of New York having exercised his authority as far as he deemed it necessary or proper, it is not for this court farther to interfere with the authority of the executors. Even if the court of chancery has concurrent jurisdiction, there are not such special circumstances in this case as to call for this court’s interposition after what has taken place.
This injunction must be dissolved. Costs to abide the event.